DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The objection to the specification has been overcome by the amendment to the specification and has been withdrawn.
The claim objections have been overcome by the amendments and have been withdrawn.
The 112 rejections have been overcome by the amendments and have been withdrawn.
Applicant’s arguments filed 10/28/2021 with respect to the points labeled “Third” and “Fourth” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 10/28/2021 with respect to the point labeled “Fifth” have been fully considered but they are not persuasive. The applicant states that Best does “not disclose the specificity of the components and how they are connected with one another” but does not provide evidence or arguments to support that statement. Neither the examiner’s interview summary nor the applicant’s interview summary support applicant’s claims. The only relevant statement in the examiner’s summary is that “The examiner suggested adding language further defining the “elements” as they are claimed to limit them to more specific structure and locations as they are somewhat broad now”, in contrast to the applicant’s statement that the participants agreed that claim 2 would overcome the rejection without amendment.

Claim Objections
Claims 3 and 16 are objected to because of the following informalities:  
Claim 3 states “so that the first connection unit and the second connection unit collectively form connection”. This should read --so that the first connection unit and the second connection unit collectively form a connection--.
Claim 16 states “so as to form connection”. This should read --so as to form a connection--.
Appropriate correction is required.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the at least one vertical wall and the base plate extend substantially perpendicular to the panel member”. There is not support in the specification for the base plate to be perpendicular to the panel member – rather it is parallel as stated in claim 9 of the claim set filed 9/18/2019. It is believed this limitation should read --wherein the at least one vertical wall extends substantially perpendicular to the panel member and the base plate extends substantially parallel to the panel member-- and will be interpreted as such for examination purposes.
Claim 2 recites “wherein the first element… the second element… and the third element…”. It is unclear which of the “plurality of connection units” these are referring to, since each of the plurality of connection units has a first, second, and third element. Additionally, the specification does not show all of the connection units being fixed to the vertical wall, as amended claim 2 seems to state. For examination purposes this will be interpreted as --wherein for each of the plurality of connection units: the first element is fixed to or integrally formed on the fixed part; the second element…--.
All dependent claims not addressed above are rejected as being dependent upon a rejected base claim.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Best (US 20190054998 A1) in view of Dumont et al (“Dumont”) (US 20100051743 A1).
For claim 1, Best discloses a structure for an aircraft, the structure comprising:
a fixed part (body 110) having at least one vertical wall (Fig. 8B, 262) and a base plate (Figs. 3, tank 202);
fairing 114) which is an outer member of the structure;
wherein the at least one vertical wall extends substantially perpendicular to the panel member (Fig. 8B, 262 perpendicular to 114) and the base plate extends substantially parallel to the panel member (Figs. 3-4, 202 parallel to 114);
a plurality of connection units (208, 222, and Fig. 9 pin assembly), each of which connects the panel member to the fixed part in an articulated manner;
wherein each of the plurality of connection units comprises a first element (Fig. 6 204; Fig. 7, 220; Fig. 9, element around 268), a second element (Fig. 6 168; Fig. 7, 166B; Fig. 9, 166A), and a third element (Fig. 6, 208; Fig. 7, 224; Fig. 9, 260);
wherein the third element comprises at least one of a pin, bolt or stud, a rolling bearing and a joint bearing that allows the first element and the second element to pivot with respect to each other (Fig. 6, 208 comprises pins, Fig. 7, pin 224, Fig. 9, bearing 268)
wherein the third element further comprises a sliding bushing that facilitates the relative translation between the first element and the second element (Fig. 7, 226; Fig. 9, bearing 268); and,
wherein the plurality of connection units collectively forms a reliable connection between the panel member and the fixed part so as to make the structure be an iso-statically connected body (Fig. 4, several connection points create an iso-static connection),
but fails to disclose that for one of the connection units (Fig. 6) the third element further comprises a sliding bushing that facilitates the relative translation between the first element and the second element, and a plurality of vertical ribs that extend substantially perpendicular to the base plate in a transverse direction of the structure and are arranged side by side in the longitudinal direction of the structure, wherein each of the vertical ribs serves as the vertical wall;
However, Dumont teaches a connection unit (Fig. 4-5: 76) wherein a third connecting element (82 and 84) comprises a sliding bushing (Para 0101, “mounted so as to freely slide”) that facilitates the 78 of front floor segment – left side in Fig. 5) and the second element (fitting 80 of wall 46), and
 a plurality of vertical ribs (Figs. 2-3: inner transverse stiffening ribs 46) that extend substantially perpendicular to the base plate (floor 32) in a transverse direction (Fig. 2, in Y-Z plane) of the structure and are arranged side by side in the longitudinal direction (X-direction) of the structure, wherein each of the vertical ribs serves as the vertical wall (Fig. 3);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Best by including a sliding bushing that facilitates the relative translation between the first element and the second element of the connection unit in Fig. 6 and a plurality of vertical ribs that extend substantially perpendicular to the base plate in a transverse direction of the structure and are arranged side by side in the longitudinal direction of the structure, wherein each of the vertical ribs serves as the vertical wall as disclosed by Dumont. One of ordinary skill in the art would have been motivated to make this modification to “allows relative displacement of both relevant elements along” an axis during thermal expansion of the components (Dumont, Para 0101) and to stiffen the structure for increased durability.
For claim 2, Best as modified discloses the structure for an aircraft according to claim 1, wherein for each of the plurality of connection units:
the first element is fixed to or integrally formed on the at least one fixed part (Fig. 6 204; Fig. 7, 220; Fig. 9, element around 268);
the second element is fixed to or integrally formed on the panel member at a position corresponding to the first element (Fig. 6 168; Fig. 7, 166B; Fig. 9, 166A); and
the third element pivotally connects (208 pivots at both ends, 224 pivots within 226, 260 pivots within 268) the first element and the second element together, wherein the third element is configured to allow the first element and the second element to pivot with respect to each other or allow the first Fig. 6, 208; Fig. 7, 224; Fig. 9, 260).
For claim 3, Best as modified discloses the structure for an aircraft according to claim 2, wherein the plurality of connection units comprise at least a first connection unit (Fig. 6) and a second connection unit (Fig. 9), and the first connection unit and the second connection units are arranged to allow the panel member to pivot with respect to the fixed part around a first axis (Fig. 6 pivots about X-axis) and a second axis (Fig. 9, spherical bearing 268 pivots about all axes, including Y-axis) in different directions, respectively, so that the first connection unit and the second connection unit collectively form a connection between the panel member and the fixed part.
For claim 4, Best as modified discloses the structure for an aircraft according to claim 3, wherein both the first axis and the second axis extend along a plane in which the panel member is located (shown in Fig. 4), and the first element and the second element of the first connection unit are connected via the third element of the first connection unit to be translatable by a distance with respect to each other along the first axis, and/or the first element and the second element of the second connection unit are connected via the third element of the second connection unit to be translatable by a distance with respect to each other along the second axis (Fig. 9, Para 0040, “the wing 112 moves relative to the substructure 164 along a longitudinal axis LAX”).
For claim 5, Best as modified discloses the structure for an aircraft according to claim 2, wherein the plurality of connection units comprise a first connection unit (Fig. 6), a second connection unit (Fig. 7) and a third connection unit (Fig. 9), the first connection unit, the second connection unit and the third connection unit collectively form a statically determinate connection between the panel member and the fixed part.
For claim 6, Best as modified discloses the structure for an aircraft according to claim 5, wherein the first connection unit, the second connection unit, and the third connection unit are arranged to Fig. 6 pivots about X-axis, Fig. 7 pivots about Z-axis, and Fig. 9 pivots about all axes as it is a spherical bearing, which includes Y-axis), respectively, and the first connection unit, the second connection unit and the third connection unit are arranged in a non-collinear manner (Fig. 4).
For claim 7, Best as modified discloses the structure for an aircraft according to claim 6, wherein the first element and the second element of one of the first connection unit, the second connection unit, and the third connection unit are connected via the corresponding third element to be untranslatable with respect to each other the first element and the second element of one of the remaining two of the connection units are connected via the corresponding third element to be translatable with respect to each other along a first axis on a plane in which the panel member is located, and the first element and the second element of the other of the remaining two of the connection units are connected via the corresponding third element to be translatable with respect to each other along both the first axis and a second axis different from the first axis on the plane in which the panel member is located; or
the first element and the second element of one of the first connection unit, the second connection unit and the third connection unit are connected via the corresponding third element to be translatable with respect to each other along a first axis on a plane in which the panel member is located (Fig. 7, Para 0038, “224 slidably engages the corresponding aperture 226 in a Z-direction so as to only react the X-axis loads and the Y-axis loads”), and the first element and the second element of each of the remaining two of the connection units are connected via the corresponding third element to be translatable with respect to each other along a second axis different from the first axis on the plane in which the panel member is located (Fig. 6, Para 0033, “The at least one strut 208 is configured to react only Z-axis loads and Y-axis loads”, free in X-axis) (Fig. 9, free in X-axis).
For claim 8, Best as modified discloses the structure for an aircraft according to claim 5, wherein
Fig. 4, second link 208), the standby connection unit is configured to provide complementary constraints in a case that one or more of the first connection unit, the second connection unit and the third connection unit fail; and/or
one or more of the first connection unit, the second connection unit and the third connection unit are provided with a fail-safe mechanism.
For claim 10, Best as modified discloses the structure for an aircraft according to claim 1, wherein the fixed part comprises:
a front casing (forward frame 262) that is located at a front end in a longitudinal direction of the structure, wherein the front casing comprises a vertical surface adjacent to a front end of the panel member, and the vertical surface serves as the vertical wall; and/or
For claim 13, Best as modified discloses the structure for an aircraft according to claim 1, wherein the plurality of connection units have a similar configuration (they have a similar configuration by each having a first, second, and third element).
For claim 14, Best as modified discloses the structure for an aircraft according to claim 1, wherein
there is no rigid connection between the panel member and other parts of the structure than the panel member (only connections are the connection units), or
there is no rigid connection between the panel member and other parts of the structure than the panel member, and there is no direct contact between the panel member and other parts of the structure than the panel member under a circumstance that the panel member is not expanded and deformed.
For claim 15, Best as modified discloses the structure for an aircraft according to claim 1, the structure further comprising:
168) that are respectively connected on two sides of the structure in a transverse direction and extend in a longitudinal direction of the structure, wherein the panel member, the fixed part and the pair of lateral panels collectively form a box configuration (Fig. 4, transparent panel shows inside of box configuration within).
For claim 16, Best as modified discloses the structure for an aircraft according to claim 15, the structure further comprising: a plurality of secondary connection units (secondary units 208, in which 222 and 260 are the primary units), wherein each of the plurality of secondary connection units connects a corresponding one of the pair of lateral panels to the fixed part in an articulated manner (Fig. 4), so as to form a reliable connection between the lateral panel and the fixed part and make the structure have an invariant geometry.
For claim 17, Best discloses the structure for an aircraft according to claim 1, but fails to disclose that the structure is an aft pylon fairing, and the panel member is an outer panel of the aft pylon fairing for maintaining aerodynamic performance and/or for heat protection.
However, Dumont teaches a structure that is an aft pylon fairing (30), a panel member (32) is an outer panel of the aft pylon fairing for maintaining aerodynamic performance and/or for heat protection (Para 0076, “heat protection floor 32”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Best by having the structure be in the position of an aft pylon fairing as disclosed by Dumont. One of ordinary skill in the art would have been motivated to make this modification since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. Additionally, one would be motivated to have this structure be located in this position for “protecting the pylon and the wing from the heat evolved by the primary flow, and formation of an aerodynamic continuity between the outlet of the engine and the attachment pylon” (Dumont, Para 0075).
For claim 18, Best as modified discloses a suspension system for an engine (Dumont, Fig. 1), wherein the suspension system is arranged between an aircraft wing and the engine (6) and is located below or above the aircraft wing (2), and the suspension system comprises an aft pylon fairing that is implemented as the structure according to claim 1.
For claim 19, Best as modified discloses an engine assembly comprising an engine (Dumont, Fig. 1, engine 6) and the suspension system according to claim 18.
For claim 20, Best as modified discloses an aircraft (AC) comprising at least one engine assembly according to claim 19 (Dumont, Fig. 1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN N M ZOHOORI whose telephone number is (571)272-7996. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA J MICHENER can be reached on (571)272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/COLIN ZOHOORI/Examiner, Art Unit 3642                                                                                                                                                                                                        

/Richard R. Green/Primary Examiner, Art Unit 3647